Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered February 26, 1987, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
The record supports County Court’s findings that defendant voluntarily made a statement after he was given his Miranda warnings, did not request to speak to an attorney and was not promised anything by the detectives. Any conflict in the testimony given at the suppression hearing merely presented a credibility question for County Court to resolve (see, People v Munhall, 92 AD2d 1060, 1061) and its determination will only be rejected on appeal if unsupported as a matter of law (see, People v Jackson, 101 AD2d 955, 955-956). In addition, we see no reason to disturb defendant’s prison sentence of 9 to 18 years. He entered into a plea agreement knowing that he would receive the sentence ultimately imposed by County Court and a pending charge of violation of probation was dismissed (see, People v Kazepis, 101 AD2d 816, 817).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Crew III, JJ., concur.